Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.  Claims 1, 8, 11, 18, and 20 are amended.
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot based on new grounds of rejection necessitated by applicant’ amendments.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim(s) 1-7, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by US 2009/0239532 A1 by Ebata, in view of US 2013/0279326 A1 by Dunne et al. (hereafter referred to as Dunne).
Regarding claim 1, Ebata teaches a method for managing a mobile terminal in a mobile network, including: 
detecting a first position of the mobile terminal at a first time point (~see at least Fig. 5 and ¶ [0005], [0064]) and a first signal quality of a mobile network signal of the mobile network at the first position, respectively (~see at least Fig. 5 and ¶ [0005], [0064]), wherein a first service quality is provided to the mobile terminal at the first time point (see at least Fig. 5);
 acquiring a signal quality distribution of the mobile network signal in a surrounding area of the first position (~see at least Fig. 5 and ¶ [0005], [0064]); 
obtaining, according to the signal quality distribution, a prediction of a second signal quality of a mobile network signal to be received by the mobile terminal at a second time point, the second time point being a future time point after the first time point (~ see at least Figs. 5, 6 and ¶ [0005], [0064]); and 
determining, according to a comparison of the first signal quality and the prediction of the second signal quality, a second service quality to be provided to the mobile terminal at the second time point (~ see at least Figs. 5 and 6). 
Ebata does not appear to disclose wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point.
In the same field of endeavor, Dunne teaches wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point (~ see at least Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the service quality taught by Ebata with the service quality as taught by Dunne in order to predict quality-of-service issues and to mitigate their effects (Dunne ¶ [0002]).
 
Regarding claim 2, Ebata in view of Dunne teaches the method according to claim 1.  In addition, Ebata teaches wherein acquiring the signal quality distribution includes: dividing an area where the mobile terminal is located into multiple grids (~see at least Fig. 5 and ¶ [0076]); for one of the multiple grids which is located in the surrounding area, receiving a set of signal qualities from a group of mobile terminals in the grid (~ see at least Figs. 5, 6 and ¶ [0005], [0064]); and acquiring a signal quality distribution in the grid based on the set of signal qualities (~ see at least Figs. 5, 6 and ¶ [0005], [0064]). 

Regarding claim 3, Ebata in view of Dunne teaches the method according to claim 2.  In addition, Ebata teaches wherein acquiring a signal quality distribution in the grid based on the set of signal qualities further includes: determining, according to a determination that the number of the set of signal qualities is lower than a predetermined threshold n (~see at least Fig. 5 and ¶ [0083]), the signal quality distribution in the grid based on the set of signal qualities and a signal quality distribution in at least one adjacent grid of the grid (~see at least Figs. 5, 6 and ¶ [0083]).

Regarding claim 4, Ebata in view of Dunne teaches the method according to claim 3.  In addition, Ebata teaches wherein determining the signal quality distribution in the grid further includes: determining the signal quality distribution in the grid based on the signal quality distribution in the at least one adjacent grid and a distance from the at least one adjacent grid to the grid (see at least Fig. 5). 

Regarding claim 5, Ebata in view of Dunne teaches the method according to claim 1.  In addition, Ebata teaches the method further including: determining at least any one of a size and a position of the surrounding area according to a moving speed of the mobile terminal (~ see at least ¶ [0065]).

Regarding claim 6, Ebata in view of Dunne teaches the method according to claim 2.  In addition, Ebata further teaches wherein receiving the set of signal qualities includes: receiving the set of signal qualities at predetermined time intervals (~ see at least ¶ [0065]).

Regarding claim 7, Ebata in view of Dunne teaches the method according to claim 1.  In addition, Ebata teaches wherein determining the prediction of the second signal quality includes:
determining a prediction of a second position of the mobile terminal at the second time point based on the first position and a moving speed of the mobile terminal (~ see at least Fig. 5 and ¶ [0005], [0065]); and
determining the prediction of the second signal quality based on the prediction of the second position and the signal quality distribution (~ see at least Figs. 5 and 6).

Regarding claim 11, Ebata teaches an electronic device, including: 
at least one processor (~see at least ¶ [0100]); and a memory coupled to the at least one processor and having instructions stored therein (~see at least ¶ [0100]), wherein the instructions, when executed by the at least one processor, cause the device to perform actions for managing a mobile terminal in a mobile network, and the actions include:
detecting a first position of the mobile terminal at a first time point (~see at least Fig. 5 and ¶ [0005], [0064]) and a first signal quality of a mobile network signal of the mobile network at the first position, respectively (~see at least Fig. 5 and ¶ [0005], [0064]), wherein a first service quality is provided to the mobile terminal at the first time point (see at least Fig. 5);
 acquiring a signal quality distribution of the mobile network signal in a surrounding area of the first position (~see at least Fig. 5 and ¶ [0005], [0064]); 
obtaining, according to the signal quality distribution, a prediction of a second signal quality of a mobile network signal to be received by the mobile terminal at a second time point, the second time point being a future time point after the first time point (~ see at least Figs. 5, 6 and ¶ [0005], [0064]); and 
determining, according to a comparison of the first signal quality and the prediction of the second signal quality, a second service quality to be provided to the mobile terminal at the second time point (~ see at least Figs. 5 and 6). 
Ebata does not appear to disclose wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point.
In the same field of endeavor, Dunne teaches wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point (~ see at least Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the service quality taught by Ebata with the service quality as taught by Dunne in order to predict quality-of-service issues and to mitigate their effects (Dunne ¶ [0002]).

Regarding claim 12, Ebata in view of Dunne teaches the device according to claim 11.  In addition, Ebata teaches wherein acquiring the signal quality distribution includes: dividing an area where the mobile terminal is located into multiple grids (~see at least Fig. 5 and ¶ [0076]); for one of the multiple grids which is located in the surrounding area, receiving a set of signal qualities from a group of mobile terminals in the grid (~ see at least Figs. 5, 6 and ¶ [0005], [0064]); and acquiring a signal quality distribution in the grid based on the set of signal qualities (~ see at least Figs. 5, 6 and ¶ [0005], [0064]). 

Regarding claim 13, Ebata in view of Dunne teaches the device according to claim 12.  In addition, Ebata teaches wherein acquiring the signal quality distribution in the grid based on the set of signal qualities further includes: determining, according to a determination that the number of the set of signal qualities is lower than a predetermined threshold n (~see at least Fig. 5 and ¶ [0083]), the signal quality distribution in the grid based on the set of signal qualities and a signal quality distribution in at least one adjacent grid of the grid (~see at least Figs. 5, 6 and ¶ [0083]).

Regarding claim 14, Ebata in view of Dunne teaches the device according to claim 13.  In addition, Ebata teaches wherein determining the signal quality distribution in the grid further includes: determining the signal quality distribution in the grid based on the signal quality distribution in the at least one adjacent grid and a distance from the at least one adjacent grid to the grid (see at least Fig. 5). 

Regarding claim 15, Ebata in view of Dunne teaches the device according to claim 11.  In addition, Ebata teaches further including: determining at least any one of a size and a position of the surrounding area according to a moving speed of the mobile terminal (~ see at least ¶ [0065]).

Regarding claim 16, Ebata in view of Dunne teaches the device according to claim 12.  In addition, Ebata teaches wherein receiving the set of signal qualities includes: receiving the set of signal qualities at predetermined time intervals (~ see at least ¶ [0065]). 

Regarding claim 17, Ebata in view of Dunne teaches the device according to claim 11.  In addition, Ebata teaches wherein determining the prediction of the second signal quality includes: determining a prediction of a second position of the mobile terminal at the second time point based on the first position and a moving speed of the mobile terminal (~ see at least Fig. 5 and ¶ [0005], [0065]); and
determining the prediction of the second signal quality based on the prediction of the second position and the signal quality distribution (~ see at least Figs. 5 and 6).

Regarding claim 20, Ebata teaches a computer program product tangibly stored on a non-transitory computer-readable medium and including machine-executable instructions (~see at least ¶ [0100]), wherein the machine-executable instructions when executed cause an electronic device to perform a method for managing a mobile terminal in a mobile network, the method including:
detecting a first position of the mobile terminal at a first time point (~see at least Fig. 5 and ¶ [0005], [0064]) and a first signal quality of a mobile network signal of the mobile network at the first position, respectively (~see at least Fig. 5 and ¶ [0005], [0064]), wherein a first service quality is provided to the mobile terminal at the first time point (see at least Fig. 5);
 acquiring a signal quality distribution of the mobile network signal in a surrounding area of the first position (~see at least Fig. 5 and ¶ [0005], [0064]); 
obtaining, according to the signal quality distribution, a prediction of a second signal quality of a mobile network signal to be received by the mobile terminal at a second time point, the second time point being a future time point after the first time point (~ see at least Figs. 5, 6 and ¶ [0005], [0064]); and 
determining, according to a comparison of the first signal quality and the prediction of the second signal quality, a second service quality to be provided to the mobile terminal at the second time point (~ see at least Figs. 5 and 6). 
Ebata does not appear to disclose wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point.
In the same field of endeavor, Dunne teaches wherein, based on a result of the comparison of the first signal quality and the prediction of the second signal quality, the second service quality is set relative to the first service quality provided to the mobile terminal at the first time point (~ see at least Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the service quality taught by Ebata with the service quality as taught by Dunne in order to predict quality-of-service issues and to mitigate their effects (Dunne ¶ [0002]).

8.	Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ebata in view of Dunne as applied to claims 1 and 11 above, in view of US 2019/0364492 A1 by Azizi et al. (hereafter referred to as Azizi).
Regarding claim 9, Ebata in view of Dunne teaches the method according to claim 1. 
Ebata in view of Dunne does not appear to specifically disclose wherein the second service quality includes the precision of at least any one of the following services: a streaming media service, virtual reality, augmented reality, and mixed reality.
In the same field of endeavor, Azizi teaches wherein the second service quality includes the precision of at least any one of the following services: a streaming media service, virtual reality, augmented reality, and mixed reality (see at least ¶ [1296]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the handover process taught by Ebata in view of Dunne with Azizi in order to control radio activity.

Regarding claim 10, Ebata in view of Dunne teaches the method according to claim 1. 
Ebata in view of Dunne does not appear to specifically disclose wherein the method is implemented at an edge computing device that is connected between a core network and a wireless access network of the mobile network.
In the same field of endeavor, Azizi teaches wherein the method is implemented at an edge computing device that is connected between a core network and a wireless access network of the mobile network (see at least ¶ [1296]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the handover process taught by Ebata in view of Dunne with Azizi in order to control radio activity.

Regarding claim 19, Ebata in view of Dunne teaches the device according to claim 11.
Ebata in view of Dunne does not appear to specifically disclose wherein the second service quality includes the precision of at least any one of the following services: a streaming media service, a virtual reality service, an augmented reality service, and a mixed reality service.
In the same field of endeavor, Azizi teaches wherein the second service quality includes the precision of at least any one of the following services: a streaming media service, a virtual reality service, an augmented reality service, and a mixed reality service (see at least ¶ [1296]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the handover process taught by Ebata in view of Dunne with Azizi in order to control radio activity.
Allowable Subject Matter
9.	Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/
 Primary Examiner, Art Unit 2465